EXHIBIT ASSIGNMENT AND ASSUMPTION OF LEASE This Assignment and Assumption of Lease ("Assignment") is made on April 30, 2005 by and between Anatrace, Inc., ("Assignor"), and UBS Acquisition, an Ohio corporation, ("Assignee"). Attached to this Assignment as Exhibit A is a copy of a Lease Agreement by and between OTR, as Landlord, and Anatrace, Inc., as Tenant, dated February 14, 2001 and covering real property consisting of approximately 12,176 square feet of warehouse space located in a part of 434 Dussel Drive, Maumee, Ohio, ("Lease"). On April 24, 2001, the underlying real property and the landlord's interest in the Lease were assigned to Tolson Investments II, an Ohio corporation ("Landlord"). Assignor desires to assign all its right, title and interest as lessee under the Lease to Assignee and Assignee will assume all of Assignor's liabilities and obligations under the Lease, all on the terms set forth below. In consideration of the premises, and of the mutual consents and agreements provided by law, effective upon execution, the parties agree as follows: 1.Assignment: Assignor assigns to Assignee all of it's right, title and interest in and to the Lease together with all rights arising under or by virtue of the Lease. 2.Representations and Warranties: Assignor represents and warrants to Assignee that: a. The Lease, consisting of Twenty-Four (24) pages and Exhibits "A", "B", and "C", is in full force and effect, has not been modified or amended except for and Amendment dated April 6, 1994, and constitutes the entire agreement between Landlord and Assignor; b.
